Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered March 2, 1992, which granted defendants’ motion to dismiss the complaint on the grounds of another action pending pursuant to CPLR 3211 (a) (4), unanimously affirmed, without costs.
Service of a summons with notice is insufficient to create a prior action pending pursuant to CPLR 3211 (a) (4) (Louis R. Shapiro, Inc. v Milspemes Corp., 20 AD2d 857). As plaintiffs did not serve their complaint prior to commencement of the Federal action in Texas, the court herein properly dismissed the complaint. Concur—Carro, J. P., Milonas, Rosenberger and Ellerin, JJ.